Exhibit 10.2

First Amendment to License Agreement

 

The License Agreement effective as of December 31, 2015, between

A.



Vixen Pharmaceuticals, a Delaware corporation, as assigned to and assumed by
Aclaris Therapeutics Inc., having offices at 640 Lee Road, Suite 200, Wayne,
Pennsylvania 19087 (“RECIPIENT”) pursuant to the Stock Purchase Agreement signed
by Vixen Pharmaceuticals and  Aclaris Therapeutics Inc., dated March 24, 2015;
and

 

B.



The Trustees of Columbia University in the City of New York, having an
address  at c/o Columbia Technology Ventures, 80 Claremont Avenue, Suite 4F, New
York, New York 10027 (“Columbia”),

 

a copy of the License Agreement is attached herewith as Schedule A (the
“Agreement”), is hereby amended as follows:

1.



Please amend Exhibit A by adding the following Section: 

IR

Docket

Patent/Application

Title

Patent/Application

No.

Filing Date

Status

[***]

[***]

[***]

[***]

[***]

[***]

 

2.



This Amendment is effective as of June 27, 2018. 

3.



All other terms and conditions of the Agreement shall remain in full force and
effect, except as expressly amended herein.  If there is any inconsistency or
conflict between this Amendment and the Agreement, the provisions of this
Amendment shall govern and control.  This Amendment shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

AGREED:

Recipient

 

THE TRUSTEES OF COLUMBIA UNIVERSITY

IN THE CITY OF NEW YORK

/s/ Neal Walker

 

/s/ Scot G. Hamilton

Printed Name:  Neal Walker

 

Printed Name:  Scot G. Hamilton

Title:  President and CEO

 

Title:  AVP for CTV at Columbia

Date:6/27/18

 

Date: 6/28/2018

 

 

TT 52520

Attachments:Schedule A – the Agreement



Page 1 of 1

 

Confidential and Proprietary

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------